Citation Nr: 0732275	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-16 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Whether an April 1954 RO rating determination that 
granted service connection for a shell fragment wound to the 
left arm, and assigned only one compensable rating, a 10 
percent rating for the muscle injury, but not a separate 
rating for a tender scar, contains clear and unmistakable 
error (CUE).

2.  Whether an April 1954 RO rating determination that 
granted service connection for shell fragment wound scars to 
both thighs, but did not assign ratings for muscle disability 
of the thighs, contains CUE.

3.  Whether an April 1954 RO rating decision that did not 
award service connection for a scar of the right scalp 
contains CUE.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  In response to the veteran's original claim for 
compensation, an April 1954 RO rating decision granted 
service connection for a shell fragment wound to the left 
arm, and for shell fragment wound scars to both thighs, but 
assigned only one compensable rating, a 10 percent rating for 
the shell fragment wound to the left arm.  The rating 
decision also indicated that service connection for a wound 
to the right scalp was not warranted.  The veteran was 
notified of this decision and his appellate rights in an 
April 1954 letter and did not submit a notice of disagreement 
(at that time simply termed an "appeal") within one year of 
the notice letter.

2.  The April 1954 RO rating decision was consistent with and 
reasonably supported by the evidence then of record and the 
existing legal authority, and did not contain undebatable 
error that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The April 1954 RO rating decision is final. 38 U.S.C.A. § 
7105 (West 2002).

2.  The April 1954 RO rating determination that granted 
service connection for a shell fragment wound to the left 
arm, but assigned only one compensable rating, a 10 percent 
rating for a muscle injury, but not a separate rating for a 
tender scar, does not contain CUE.  38 C.F.R. § 3.105(a) 
(2007).

3.  The April 1954 RO rating determination that granted 
service connection for shell fragment wound scars to both 
thighs, but did not assign ratings for muscle disability of 
the thighs, does not contain CUE.  38 C.F.R. § 3.105(a) 
(2007).

4.  The April 1954 RO rating decision that did not award 
service connection for a scar of the right scalp does not 
contain CUE.  38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001)(en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  The general 
underpinning for the holding that the VCAA does not apply to 
CUE claims is that regulations and numerous legal precedents 
establish that a review for CUE is only upon the evidence of 
record at the time the decision was entered (with exceptions 
not applicable in this matter).  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. 
§ 5109A that RO CUE must be based upon the evidence of record 
at the time of the decision); Disabled Am. Veterans v. Gober, 
234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).



Procedural History

In response to the veteran's original claim for compensation, 
an April 1954 RO rating decision granted service connection 
for a shell fragment wound to the left arm, and for shell 
fragment wound scars to both thighs, but assigned only one 
compensable rating, a 10 percent rating for the shell 
fragment wound to the left arm.  The rating decision also 
indicated that service connection for a wound to the right 
scalp was not warranted.  The veteran was notified of this 
decision and his appellate rights in an April 1954 letter and 
did not submit a notice of disagreement (at that time simply 
termed an "appeal") within one year of the notice letter.  
As a result, the April 1954 RO rating decision is final.  See 
38 U.S.C.A. § 7105.  The April 1954 rating decision is 
therefore accepted as correct unless there is a finding of 
CUE in the rating decision.  See 38 C.F.R. § 3.105(a).  In 
August 2005, the veteran's representative submitted 
correspondence alleging CUE in the April 1954 RO rating 
decision.  The RO denied the CUE claim in January 2006, and 
the current appeal ensued.

Legal Criteria

Clear and Unmistakable Error

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.  Simply to claim CUE on 
the basis that the previous adjudication improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Rating Muscle Injuries - Schedule for Rating Disabilities, 
1945 Edition

As the RO and the veteran's representative have noted, the 
rating schedule for rating muscle disabilities as in effect 
at the time of the RO's adjudication of the veteran's claim 
in April 1954 reads, in pertinent part, as follows:

(1) Slight (Insignificant) Disability of Muscles. 
 
Type of injury. Simple wound of muscle without 
debridement, infection or effects of laceration. 
 
History and complaint.  Service department record wound 
of slight severity or relatively brief treatment and 
return to duty.  Healing with good functional results.  
No consistent complaint of cardinal symptoms of muscle 
injury or painful residuals. 
 
Objective findings.  Minimal scar; slight, if any, 
evidence of fascial defect or atrophy or impaired tonus. 
No significant impairment of function and no metallic 
fragments. 
 
(2) Moderate Disability of Muscles 
 
Type of injury.  Through and through or deep penetrating 
wound of short track by a single bullet or small shell 
or shrapnel fragment are to be considered as of at least 
moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement, or 
prolonged infection. 
 
History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service 
for treatment of wound.  Record in the file of 
consistent complaint on record from the first 
examination forward of one or more of the cardinal signs 
and symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles. 
 
Objective findings.  Entrance and (if present) exit 
scars linear or small, and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle 
substance of impairment of muscle tonus and of definite 
weakness or fatigue in comparative tests. 

Diagnostic Code 5307 (generally pertaining to muscles of the 
forearm) provided that disability due to a muscle injury to 
Muscle Group VII of either the major or minor upper extremity 
was to be rated as noncompensable if slight, and 10 percent 
if moderate.  Higher ratings were available for moderately 
severe and severe disability, dependent upon involvement of 
the major or minor upper extremity. 

Diagnostic Code 5314 (generally pertaining to muscles of the 
anterior thigh) provided that disability due to a muscle 
injury to Muscle Group XIV was to be rated as noncompensable 
if slight, and 10 percent if moderate, with higher ratings 
available for moderately severe and severe disability. 

Rating Scars - Schedule for Rating Disabilities, 1945 
Edition, as amended

Diagnostic Code 7804, as in effect in 1954 (see Schedule for 
Rating Disabilities, 1945 Edition, as amended July 6, 1950) 
provided that a superficial scar that was tender and painful 
on objective demonstration warranted a 10 percent rating.

Analysis

Noncompensable Rating of Shell Fragment Wounds of the Thighs

Service medical records reflect that in April 1953, the 
veteran received shell fragment wounds to the left and right 
thighs.  An April 24, 2003, operative report indicates that 
the wounds penetrated to the deep musculature.  The wounds 
were debrided and closed.  The veteran underwent physical 
therapy from April 27, 1953, to May 14, 1953.  At discharge 
in January 18, 1954, the veteran was noted to have wound 
scars of both legs, and leg cramps at night.  As the RO noted 
in its April 1954 rating decision, at an April 1954 VA 
examination, there was a 1 1/2 inch healed scar on the anterior 
aspect of the right thigh, and a 3 inch scar on the anterior 
aspect of the left thigh.  The veteran had no complaints, and 
examination revealed normal range and strength.  The thigh 
scars were not tender and not adherent. 

The veteran's representative argues that the RO erred in not 
rating the muscle injuries based on the extent of the initial 
injuries to the thighs as shown in the service medical 
records, rather than based on his condition at the time of 
his April 1954 VA examination.  The Board acknowledges that 
there is language pertaining to rating of muscle injuries 
based on the initial extent of injuries that appears 
mandatory.  Specifically, the 1945 Schedule for Rating 
Disabilities provided that "[t]hrough and through or deep 
penetrating wound of short track by a single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree."  

The veteran's service medical records do indicate that the 
veteran had deep penetrating wounds to the thighs.  However, 
how to interpret this mandatory language in light of other 
provisions that pertain to the current condition of the 
musculature was then, and until recently continued to be, a 
debatable point of law.  See, e.g., Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  In Tropf, the Court of Appeals for 
Veterans Claims held that, notwithstanding language in 
certain provisions (similar, but not identical, to those in 
the 1945 rating schedule for rating muscle injuries as in 
effect in 1954) that would appear mandatory on its face,  the 
regulations setting forth classification of muscle injuries 
as slight, moderate, moderately severe, or severe employ 
essentially a totality-of the-circumstances test, so that no 
single factor is per se controlling in determining the rating 
for a muscle injury.  Although Tropf was not the law in 
effect at the time of the April 1954 rating decision, the 
case does serve to demonstrate that how to balance the extent 
of an initial muscle injury with the extent of current muscle 
disability under the regulations pertaining to rating muscle 
injuries is a matter upon which reasonable minds can 
disagree.  In other words, the point is a debatable one, and 
therefore not the type of "error" that can constitute CUE.  

The RO had a reasonable basis in the facts and regulations in 
April 1954 to find that the veteran should be rated 
noncompensably based on non-tender scars of the thighs, since 
the scars were non-tender and there was no current thigh 
muscle disability shown at the time of the April 1954 VA 
examination.  Accordingly, the Board finds that there was no 
CUE in the April 1954 RO rating decision with respect to 
rating of the veteran's shell fragment wounds to the thighs.



10 Percent Rating for Shell Fragment Wound of the Left Arm

With respect to the left arm, the veteran's representative 
argues that in additional to a 10 percent rating for a shell 
fragment wound to the left arm, the veteran should have 
received a 10 percent rating for his tender scar of the left 
arm.  See September 2005 CUE pleading of veteran's 
representative.  As the RO acknowledged in its April 1954 
rating decision, at the veteran's April 1954 VA examination 
he was found to have a 1/2 inch tender, nonadherent scar of the 
left elbow.  Range of motion was normal but the veteran 
complained that the left arm "pulled" occasionally.  The RO 
assigned a 10 percent rating for moderate disability of 
Muscle Group VII (see Diagnostic Code 5307), but not a 
separate 10 percent rating for the tender scar.  

Historically, the matter of whether separate ratings are 
available for different manifestations of the same injury or 
disease has been a matter of regulatory interpretation upon 
which reasonable minds have disagreed.  Although the Court 
held in Esteban v. Brown, 6 Vet. App. 259 (1994), that 
separate ratings were warranted for muscle injuries and 
associated tender and painful scars, this was a matter of 
nuanced judicial interpretation rather than clear regulatory 
guidance.  Obviously, Esteban was not the law in April 1954.  
The ratings for muscle disabilities at that time took into 
consideration the nature of the scars resulting from the 
shell fragment wounds.  Thus, the RO had a reasonable basis 
to interpret the regulations for rating muscle injuries as 
including symptoms of scars resulting from the same injury.  
In addition, the RO could reasonably have found that although 
the scar was tender, there was no evidence indicating that it 
was "tender and painful on objective demonstration" 
(emphasis added), as required for a compensable rating at 
that time.  See 1945 Schedule for Rating Disabilities, 
Diagnostic Code 7804, as amended July 6, 1950 (the amendment 
only added clarification regarding rating of scars on the 
tips of fingers).  

For these reasons, the Board finds that the alleged "error" 
in not assigning a separate 10 percent rating for the scar 
was not "undebatable" under the laws and regulations in 
effect at that time.  Accordingly, the Board finds that the 
RO's award of only a single 10 percent rating for a muscle 
injury of the left arm and the associated tender scar was not 
CUE.


Service Connection for Scar of the Right Scalp

For purposes of this case, the relevant laws and regulations 
governing service connection in effect in April 1954 were 
essentially equivalent to those in effect at present.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110.  

The veteran's representative claims clear and unmistakable 
error in the April 1954 rating decision insofar as service 
connection for a scar of the right scalp was not granted.  
Service medical records indicate that the veteran received a 
shell fragment wound to the right scalp above the right ear.  
There are reasonable bases upon which the RO could have 
declined to grant service connection for a scar of the scalp.  
First, the veteran did not apply for service connection for a 
scar of the right scalp in his February 1954 application for 
compensation.  Additionally, as the RO noted in its April 
1954 letter to the veteran, no wound of the right scalp was 
found at his January 1954 service discharge examination or at 
his April 1954 VA examination.  In the absence of a claim for 
service connection for disability of the right scalp, and 
with no evidence showing a current scar of the scalp, the RO 
had a reasonable basis in the record, based on the facts of 
record and the laws and regulations in effect at that time, 
for not granting service connection for a scar of the right 
scalp.  The alleged "error" is not undebatable.  
Accordingly, the Board finds that the RO did not commit CUE 
with respect to this issue.


ORDER

The errors alleged in the April 1954 RO rating decision do 
not constitute clear and unmistakable error.  The appeal for 
revision of the April 1954 RO rating decision, based upon 
alleged clear and unmistakable error, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


